Citation Nr: 1111946	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son, her daughter, and B.L.



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1944.  He died in May 2002.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant presented testimony before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of this hearing has been associated with the claims file.  In June 2009, the Appellant submitted additional medical evidence along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2010).  In any event, the evidence consisted of duplicative medical records that were already associated with his claims file, so a waiver is not necessary.

The Board subsequently requested an opinion from an independent medical expert (IME).  See 38 U.S.C.A. § 7109 (West 2002 & Supp. 2010); 38 C.F.R. § 20.901(d) (2010).  The resulting IME opinion was received by the Board in December 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

This appeal was assigned to the undersigned by the Chairman in 2009.  As I conducted the hearing in this case, my participation in the final determination in the decision in this case is required under 38 U.S.C.A. § 7107(c).   Effective on February 23, 2011, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. § 3345.  Under  38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  

While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.   The operative provision, 38 U.S.C.A. § 7102(b),  specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."    In fact, this proceeding  was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  (See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) ( an individual designated as an acting Board member may continue to serve in that capacity in making a determination on proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member.)   In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue make the determination in this proceeding as an individual member of the Board.



FINDING OF FACT

The Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.

In a June 2003 letter, the appellant was provided notice of how to substantiate her claim.  The notice explained the relative burdens of VA and the appellant, relating the information and evidence that VA would seek to provide and that which she was expected to provide.

The June 2003 letter did not inform the appellant of the process by which initial disability ratings and effective dates are established.  Thus, it must be determined whether a prejudicial error has been committed in the circumstances of this case.  As will be discussed fully below, however, the evidence fails to establish DIC pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Therefore, any question as to what rating or effective date is assigned after a grant of benefits is moot for this issue, and the Board finds that the error was not prejudicial to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary development has been accomplished.  The RO has obtained the identified private records and VA outpatient treatment records, to include the Veteran's terminal records.  

In conjunction with appellant's claim for benefits, a VA medical opinion was obtained in April 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  After reviewing the Veteran's claims file, the VA examiner concluded that there "is no definitive evidence . . . that the proximate cause of death . . . was related to negligence, lack of proper skill, error in judgment or similar instances of fault on the [part of] VA in furnishing hospital care" (Emphasis added).  However, as described below, pertinent law and regulations do not require that there be "definitive evidence" of negligence on the part of VA for compensation to be granted under 38 U.S.C.A. § 1151.  Instead, all that is required is that it is as likely as not that the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  As such, the opinion of the April 2007 is inadequate and will not be considered.

In light of the deficiency in the April 2007 VA examination report, the Board obtained an IME opinion in December 2010, the results of which will be discussed below.  The report of the IME reflects that the examiner reviewed the claims file and rendered appropriate opinions based on the questions presented to him by the Board, which are in conformity with law and regulations pertinent to the appeal.  Thus, the IME opinion appears complete and adequate.  Id.

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has retained the services of a representative and, as indicated above, she testified at a personal hearing before the undersigned in March 2009.  

Accordingly, the Board will proceed to a decision.

II.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1151, a surviving spouse may receive DIC for a veteran who dies as a result of VA care or medical treatment if certain enumerated requirements have been satisfied.  Norvell v. Peake, 22 Vet. App. 194, 197-98 (2008); Loving v. Nicholson, 19 Vet. App. 96, 99 (2005).  Specifically, the statute provides that such compensation may be paid for a "qualifying" death, not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010).  The Board parenthetically notes that Congress amended this statute (effective October 1, 1997), prior to the filing of the appellant's May 2003 claim.  See VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 (1998); see also Loving, 19 Vet. App. at 100 (discussing implementing regulation 38 C.F.R. § 3.361, applicable to claims received on or after October 1, 1997).  Thus, at the time the appellant submitted her claim (and currently), a "qualifying" death means that the death was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran by VA and that the proximate cause of the death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); accord Norvell, 22 Vet. App. at 198; see also 38 C.F.R. § 3.361 (2010).

VA implemented regulations to effectuate the October 1997 amendment to 
38 U.S.C.A. § 1151 in August 2004.  See 69 Fed. Reg. 46,426 (August 3, 2004) (codified at 38 C.F.R. § 3.361).  This regulation mirrors the provisions of the amended 38 U.S.C.A. § 1151 and similarly provides that for claims received by VA on or after October 1, 1997, as here, to establish that the Veteran's death was due to hospital care, medical or surgical treatment or examination, the claimant must show actual causation.  38 C.F.R. § 3.361(a), (c) (2010). That is, "[t]o establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's . . . death," and merely showing that a veteran received care, treatment, or examination and that the veteran died does not alone establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

With respect to causation, the regulation defines "proximate cause" as "the action or event that directly caused the death, as distinguished from a remote contributing cause," and in order to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that such care caused the Veteran's death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d), (d)(1) (2010).

III.  Factual Background

The appellant argues that negligence on the part of the Veteran's VA caregivers led him become dehydrated and develop bedsores while an inpatient in a VA nursing home, which directly contributed to his death in May 2002.  See Board Hearing Tr. at 5.

Review of the record reveals that the Veteran was admitted as an inpatient to the Livermore VA Nursing Home (Livermore) in February 1999 with a primary diagnosis of severe Lewy body dementia.  He could initially ambulate short distances on admission, but soon became immobile and completely dependent on staff for all activities of daily living.  The Veteran developed contractures of the upper and lower extremities while at Livermore and had bowel and bladder incontinence.  As a result, he was noted to be at risk for skin breakdown.  Treatment notes indicate that "skin care protocol" was followed during the Veteran's stay, including the use of an "eclipse mattress" and frequent repositioning - at one point every two hours.  The same records indicate that "[s]kin integrity [was] monitored daily."  The record does, however, indicate that the Veteran did on occasion develop bedsores while at Livermore, including a Stage II right hip pressure ulcer on admission, skin breakdown on the left heel in March 2000, and a Stage I ulcer over the coccyx in March 2002.  The remainder of the Veteran's Livermore treatment records note that his skin was intact.

Throughout his stay at Livermore, the Veteran's neurologic functioning and oral intake became progressively worse.  Treatment records indicate that the Veteran was often resistant to feeding due to dementia.  His weight progressively declined following admission.  Records from Livermore also indicate that the Veteran experienced recurrent bouts of aspiration pneumonia.  He received IV fluids during episodes of pneumonia, which were discontinued once he resumed taking oral feedings.

Livermore treatment records note that the Veteran's condition began to significantly deteriorate in April 2002.  On April 19, 2002, there was a note that the Veteran took only 300cc of juice, refused dinner, had poor intake, and a blood pressure of 100/79.  There was no notation for April 20th, but on April 21st the Veteran was noted to have been unresponsive all evening with no food or liquids given.  Treatment records dated April 22, 2002, note that the Veteran exhibited an altered mental state, had not eaten for two days, and had no urine output for the previous eight hours.  He was also noted to be hypotensive with a blood pressure of 82/60.  

Given these findings, the Veteran was transferred by ambulance to the Valley Care Medical Center on April 22, 2002, where on admission he was noted to be significantly dehydrated, hypotensive, and unresponsive.  Hypernatremia and prerenal azotemia were also noted.  The Veteran was treated with IV fluid boluses and thereafter with IV fluids in the form of normal saline.  A chest X-ray revealed diffuse interstitial markings with bilateral pulmonary infiltrates, and IV antibiotics were started for presumed aspiration pneumonia.  Two days following admission, the Veteran's breathing became increasingly labored and he was diagnosed with respiratory failure and started on ventilator.  A blood transfusion was also given to treat anemia.  After several days of treatment in the Intensive Care Unit at Valley Care, the Veteran's dehydration, hypernatremia, and renal insufficiency were noted to be improved with IV fluids.  

The Veteran was thereafter transferred to the Palo Alto VA Medical Center (VAMC) for further treatment on April 30, 2002.  Transfer diagnoses included hypotension, respiratory failure, pulmonary infiltrate, dehydration, hypernatremia, and renal insufficiency, and long term prognosis was noted to be "grave."  While at the Palo Alto VAMC, the Veteran continued to receive fluid boluses as need to treat hypotension, IV antibiotics, and tube feeding.  The Veteran was eventually extubated on May 15 and large volume peripheral perenteral nutrition was initiated.  Treatment notes dated in May 2002 also note multiple sores on bony areas which were treated with duoderm.  It was also noted that the Veteran was being repositioned every two hours to prevent skin breakdown.

The Veteran died on May [redacted], 2002, at age 77.  His death certificate lists the immediate cause of death as pneumonia with dementia listed as a significant condition contributing to death.

An autopsy was subsequently performed on May [redacted], 2002.  The physician performing the autopsy noted that cocci-like organisms and polarizable foreign material were identified in the Veteran's lungs indicating pneumonia derived from methicillin resistant staph aureus and aspiration.  It was further noted that the pleura were adhesed to the thorax, indicating chronic effects of previously-resolved pneumonia.  With respect to cardiovascular findings, it was noted that the Veteran's heart showed signs of fibrosis of the mitral valve indicating resolved rheumatic disease, which may have contributed to reduced cardiac function.  Overall, the physician performing the autopsy noted that "the combination of severe acute broncho-pneumonia leading to respiratory failure that required ventilation support and cardiac pathology from prior rheumatic disease contributed to a marked decline in [the Veteran's] neurologic function due to hypoxia.  The end result of severe respiratory and cardiac compromise led to his eventual demise."  
While it was noted that the Veteran had pressure sores in the sacral area, left medial thigh, left medial knee, and posterior right heel together will a 3cm laceration on the left posterior heel at the time of his death, the report did not address what role, if any, such sores played in his demise.  The autopsy report was also silent as to the Veteran's history of dehydration on his admission to Valley Care or the potential role such played in his eventual death.  

Based on the inadequacy of the April 2007 VA examination report described above, and to ascertain the role, if any, the Veteran's bedsores played in his death, the Board sought additional clarification via an IME opinion in December 2010.  After review of the Veteran's claims file, M.W.K., M.D., indicated that:
By reviewing all events in retrospect in terms of timing, it is very difficult to prevent this course of event[s] in spite of the best treatment provided to the patient.  These types of patients with advanced dementia have difficulty in protecting their airway from secretion and gets aspiration pneumonia which he has been getting.  I believe that the treatment he got in terms of hydration, shifting to the hospital, antibiotics was reasonably fair.  It has to [be borne] in mind that dehydration is not the cause of pneumonia but pneumonia and decreased oral intake can cause dehydration.  His dehydration was corrected successfully and within reasonable time but his overall prognosis was already grim due to the fact that he had multiple medical problems which were not reversible.

The examiner ultimately concluded that the Veteran's death was not due to the Veteran's bed sores or dehydration but instead was due to his pneumonia.  

IV.  Analysis

The Board initially notes that the appellant has not argued, and the evidence does not otherwise reflect, that that the proximate cause of the Veteran's death was an unforeseeable event.  See the Board Hearing Tr. at 3.  Accordingly, the analysis of the claim will focus on whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The question of whether the Veteran's death is the result of VA medical treatment, including carelessness or negligence of the part of VA, is essentially a medical question.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The December 2010 IME examiner specifically opined on this matter, stating that the Veteran's death is not directly due to VA health care in any way.  In so opining, the examiner reasoned that the Veteran's dehydration was not a result of the care he received from VA, but instead was a result of pneumonia, and that VA caregivers provided an appropriate standard care for the bedsores, emphasizing that for patients who have advanced dementia, recurrent pneumonia and decreased oral intake it is common to have worsening or no improvement of bed sores, no matter how much care is provided.

There is no competent medical evidence to the contrary.  The only evidence in the claims file serving to link the Veteran's death to negligence on the part of VA emanates from statements made by the appellant, her son, her daughter, and B.L.  While they are certainly competent to describe the Veteran's symptoms at the time of his death, they are not competent to make the medical determination that the Veteran's death was caused or aggravated by his VA treatment or alleged lack thereof, a matter which requires medical expertise.  See Barr, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The statements of the appellant, her son, her daughter, and B.L. in this regard are accordingly lacking in probative value.

The appellant has been accorded ample opportunity to present medical evidence in support of her claim for benefits pursuant to 38 U.S.C.A. § 1151.  If she was dissatisfied with the opinion of the December 2010 IME, she had the opportunity to submit a medical opinion or opinions in favor of her claim.  She has failed to produce any such statements in her favor.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010) (it is the claimant's responsibility to support a claim for VA benefits).  

The Board is very sympathetic to the appellant and would like nothing more than to extend benefits to the widow of a World War II Veteran.  There is, however, no avenue within the law to find in favor of the appellant and her appeal must be denied.  To the extent the appellant argues that Livermore and its employees are accountable for dehydration under state and federal law (see, e.g., the August 2004 substantive appeal; see also Board Hearing Tr. at 5), she is encouraged to seek relief in the appropriate forum.  

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Contrary to the assertions of the appellant's representative (see the March 2011 Appellant's Response Brief), the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


